DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed December 9, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 –Obviousness (Revised Rejection)
Claims 1-4 and 7-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Flemmig et al. (US 7,083,411) in view of Levin et al. (US 2003/0099602) as evidenced by Donnet et al. (US 2010/0297576). The rejection is maintained and further applied to claim 11.
Flemmig et al. disclose tooth cleaning powders. The powders are fine-grained powders or powder mixtures that can be used to provide for spray cleaning of supragingival tooth surfaces (Abstract).  Powders and powder mixtures which can be used in accordance with the invention have a density, for example, of not more than 2.0 
Flemmig et al. differ from the instant claims insofar as they do not disclose the type of sugar used in the powder mixtures.
Levin et al. disclose a method for disrupting biofilm and for inhibiting biofilm formation in an aqueous environment that comprises contacting said environment with an effective amount of D -tagatose. The D -tagatose may also be administered in powder, crystalline or liquid form with or without other foodstuffs to disrupt dental plaque and to inhibit the formation of such plaque (paragraph 0015). Fifteen oral isolates, including both early colonizers (Streptococcus and Actinomyces) and late colonizers (Fusobacterium, Porphyromonas, Prevotella, Veillonella, Capnocytophaga, and Actinobacillus), were tested for their ability to coaggregate with each other, followed by testing for the reversal of coaggregation by the addition of D -tagatose. D -Tagatose, at a concentration of less than 750 mM, completely reversed the coaggregation of 17 (60%) of 28 strong coaggregating pairs (with a coaggregation score of 2 or higher) tested (paragraph 0018).
Sugars used in toothpaste may also be used in powder jet compositions as evidenced by Donnet et al. which discloses using xylitol in a powder jet compositions because of its anti-cariogenic and its suitability for cleaning tooth surfaces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 

Response to Arguments
The Examiner submits that Flemmig et al. recites using sugars in the powder jet formulation for cleaning the teeth. One of ordinary skill in the art would recognize the benefit of using an anti-cariogenic sugar as the sugar in Flemmig because it would not cause caries during or after its use. Further Levin et al. disclose that tagatose disrupts dental plaque. Therefore it would have been obvious to have used a sugar that disrupts dental plaque as the sugar in Flemmig et al.  Further, sugars that are used in oral care compositions are also used in jet powders. For instance, Donnet et al. disclose powder mixtures for powder blasting with a powder jet using xylitol. It is disclosed that xylitol is anti-cariogenic and suitable for cleaning the tooth surface (Abstract, Donnet et al., US 2010/0297576). Therefor although tagatose is used in toothpaste and mouthwashes, one would be motivated to use it as the sugar in Flemmig because of its oral benefits. It would not be surprising to use a component from toothpaste in a powder jetting composition because they are both oral care compositions. In regard to the powder jet cleaning being a very specific technique, professional and home use compositions both comprise overlapping components. They differ insofar as concentration of the components in certain cases. Further just because a component is used in a home compositions does not keep it from being suitable and used in a professional composition. It is further pointed out again that Flemmig et al. disclose sugar. Even if 

Response to Declaration by Dr. Kathrin Benzing
The Examiner submits that it is understood that using a toothpaste and using powder jet cleaning are two different methods. However, both compositions use some of the same components. This is supported by Flemmig which discloses oral care actives such as sodium fluoride may be used in the compositions and sodium fluoride is used in toothpaste. Therefore although they are and have different methods and mechanisms, they may still have the same components in their compositions. Further Flemmig discloses using a sugar in the disclosed jet powder. Therefor it is reasonable to conclude that it would be beneficial to us a sugar with oral care benefit as the sugar in the powder. The powders also use silica and silica is an abrasive used in toothpaste. Therefore it is reasonable for a person skilled in the art would look to other cleaning materials, such as those form the toothpaste art, because they disclose suitable active 


Conclusion
Claims 1-4, 7-9 and 11 are rejected.
Claims 5-6 and 10 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612